Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 1 of 30 PageID# 534




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 DEVIN G. NUNES,                               )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )     Civil Action No. 1:19-cv-1148 (RDA/TCB)
                                               )
 FUSION GPS A/K/A BEAN LLC and                 )
 GLENN SIMPSON,                                )
                                               )
        Defendants.                            )

                          MEMORANDUM OPINION AND ORDER

        This matter comes before the Court on Defendants Fusion GPS’s and Defendant Glenn

 Simpson’s (collectively, “Defendants”) Motion to Dismiss the Second Amended Complaint

 (“Motion”). Dkt. 36. The Court dispenses with oral argument as it would not aid in the decisional

 process. Fed. R. Civ. P. 78(b); Loc. Civ. R. 7(J). The Motion to Dismiss is now fully briefed and

 ripe for disposition. Considering the Second Amended Complaint, Dkt. 35, the Motion and

 Defendant Simpson’s Declaration, Dkt. 36, Defendants’ Memorandum in Support, Dkt. 37,

 Plaintiff Devin G. Nunes’s (“Plaintiff”) Opposition to the Motion, Dkt. 40, and Defendants’ Reply,

 Dkt. 41, it is hereby ORDERED that the Motion is GRANTED for the reasons that follow.

                                        I. BACKGROUND

        Plaintiff is a Member of the United States House of Representatives and formerly served

 as Chairman of the House Permanent Select Committee on Intelligence (“House Intelligence

 Committee” or “the Committee.”). Dkt. 35 ¶ 2. Defendant Fusion GPS, also known as Bean

 LLC, is a Delaware corporation headquartered in Washington, D.C. Id. ¶ 7. Defendant Glenn

 Smith manages Fusion GPS as one of its principals and is domiciled in Washington, D.C. Id. ¶ 8;

 Dkt. 37-1. As it must at the motion to dismiss stage, the Court accepts all facts alleged within the
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 2 of 30 PageID# 535




 Second Amended Complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 555 (2007).

        This lawsuit responds to the events surrounding very serious ethics complaints filed against

 Plaintiff in 2018 as well as media coverage of those ethics complaints. On January 25, 2018, the

 Office of Congressional Ethics received a complaint from Campaign for Accountability, Inc.

 against Plaintiff. Dkt. 35 ¶ 54. Plaintiff alleges that Campaign for Accountability, Inc. was “acting

 in concert with Fusion GPS” in filing the complaint. 1 Id. According to Plaintiff, the ethics

 complaint was filed to threaten and intimidate him, and, among other aims, interfere with the

 congressional investigation into Fusion GPS and the so-called “Steele Dossier” Defendants

 produced during the 2016 election cycle. Id. ¶¶ 1, 55. This dossier was a “compendium of fake

 ‘intelligence’ reports” containing false, defamatory statements and was provided to the Federal

 Bureau of Investigation and the Department of Justice. Id. ¶ 8.

        The relevant congressional investigation began on March 1, 2017 when the House

 Intelligence Committee began investigating claims of attempted Russian influence in the 2016

 United States Presidential Election. Id. ¶ 6. According to Plaintiff’s Second Amended Complaint

 that was filed in this Court, Defendant Simpson testified “behind closed doors before the House

 Intelligence Committee” on November 24, 2017. Id. ¶ 47. Two months later, the Committee

 released a transcript of his testimony, which Plaintiff claims made it “immediately obvious” that

 Defendant Simpson had “lied in his testimony.” Id. ¶¶ 48-49. Fearing criminal prosecution, the

 Complaint sets forth that Defendants Simpson and Fusion GPS “retaliated against Plaintiff” by

 engaging in a campaign to “smear the opposition.” Id. ¶ 52.




        1
         Although the group was once named in this action, Campaign for Accountability, Inc. is
 not named as a Defendant in the Second Amended Complaint. See Dkt. 35.
                                                  2
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 3 of 30 PageID# 536




        On March 1, 2018, Campaign for Accountability filed a second ethics complaint against

 Plaintiff with the Office of Congressional Ethics. Id. ¶ 57. The group then filed a third complaint

 against Plaintiff on July 11, 2018. Id. ¶ 64. Although the Complaint does not allege Defendants

 worked “in concert” with Campaign for Accountability to file either of these ethics complaints,

 the third ethics complaint was allegedly the product of a “joint effort” between multiple groups

 that waged a smear campaign against Plaintiff—including Defendant Fusion GPS. Id. ¶ 65.

        The Second Amended Complaint also describes a May 23, 2018 news article published by

 the news company McClatchy in the Fresno Bee. Id. ¶ 61. After a winery in which Plaintiff was

 a minor shareowner was sued by an employee, Defendants allegedly “collaborated with McClatchy

 to publish a scandalous Fusion GPS ‘dossier’” as a news article that “made it appear as if Plaintiff

 was involved with cocaine and underage prostitutes.” Id. ¶ 60. The article—entitled “A yacht,

 cocaine, prostitutes: Winery partly owned by Nunes sued after fundraiser event”—was published

 in print, online, and on social media. Id. ¶¶ 60-61.

        Plaintiff filed this lawsuit on September 4, 2019 against Fusion GPS, Glenn Simpson, and

 Campaign for Accountability, Inc. Dkt. 1. On November 22, 2019, Defendants moved to dismiss

 the case, but Plaintiff then filed an Amended Complaint on December 13, 2019. Dkt. 12. After

 Defendants moved to dismiss the Amended Complaint under Federal Rules of Civil Procedure

 12(b)(2) and (6), on February 21, 2020 the Court ordered that the case would be dismissed without

 prejudice.2 Although the Court noted Defendants had raised “significant questions” and presented

 “meritorious arguments” as to the Court’s jurisdiction and the sufficiency of the factual pleadings

 in the Amended Complaint, the Court ultimately determined that Plaintiff’s pleadings contained



        2
         Judge Liam O’Grady issued the February 21, 2020 Order dismissing the Amended
 Complaint. Dkt. 34. After the parties submitted their briefs on the Motion to Dismiss the Second
 Amended Complaint, this action was reassigned to the undersigned Judge.
                                                  3
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 4 of 30 PageID# 537




 so “many rote statements of law and conclusory allegations” that it was “insufficient to support a

 substantive ruling” on the issues Defendants raised in their motion. Dkt. 34. Consequently, the

 Court granted Plaintiff an opportunity to file another amended complaint “if he [could] do so

 pursuant to Rule 11.” Id.

        In response to the Court’s Order, Plaintiff then filed a Second Amended Complaint on

 April 6, 2020. Dkt. 35. On April 27, 2020, Defendants filed a Motion to Dismiss for lack of

 jurisdiction and failure to state a claim under Federal Rules of Civil Procedure 12(b)(2) and (6).

 Plaintiff filed his Opposition on May 11, 2020, Dkt. 40, to which Defendants replied on May 18,

 2020. Dkt 41.

                                   II. STANDARD OF REVIEW

                                     A. Rule 12(b)(2) Standard

        Federal Rule of Civil Procedure 12(b)(2) provides that a court may dismiss a case for lack

 of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). When resolving a Rule 12(b)(2) motion, the

 Court undertakes a two-step analysis. First, it looks to whether personal jurisdiction is authorized

 by state law. Mitrano v. Hawes, 377 F.3d 402, 406 (4th Cir. 2004). Second, the court must find

 that the exercise of personal jurisdiction comports with the constitutional requirements of due

 process. Id. Virginia’s long-arm statute extends personal jurisdiction to the constitutionally

 permissible limits of the Due Process Clause of the Fifth Amendment. ePlus Tech., Inc. v. Aboud,

 313 F.3d 166, 176 (4th Cir. 2002). Accordingly, “[b]ecause Virginia’s long-arm statute is intended

 to extend personal jurisdiction to the extent permissible under the due process clause, the statutory

 inquiry merges with the constitutional inquiry.” Consulting Eng’rs Corp. v. Geometric Ltd., 561

 F.3d 273, 277 (4th Cir. 2009).




                                                  4
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 5 of 30 PageID# 538




        Ordinarily, a plaintiff bears the burden of proving that personal jurisdiction exists by a

 preponderance of the evidence. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989). But when

 federal law recognizes personal jurisdiction by authorizing nationwide service of process, the

 burden is on the defendant to show that the “substantial weight” afforded to a Congressional policy

 choice should be set aside. ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 627 (4th Cir. 1997)

 (citations omitted). When a court rules on personal jurisdiction without an evidentiary hearing,

 the plaintiff must make a prima facie showing of a sufficient jurisdictional basis to survive the

 challenge. Id. In reviewing a motion to dismiss under Rule 12(b)(2), a court views all relevant

 allegations in the light most favorable to the plaintiff and draws all reasonable inferences in favor

 of jurisdiction. Combs, 886 F.2d at 676; see also Mylan Labs. v. Akzo, N.V., 2 F.3d 56, 59-60 (4th

 Cir. 1993).

                                      B. Rule 12(b)(6) Standard

        A Rule 12(b)(6) motion tests the sufficiency of a complaint. Brockington v. Boykins, 637

 F.3d 503, 506 (4th Cir. 2011). “[T]he reviewing court must determine whether the complaint

 alleges sufficient facts ‘to raise a right to relief above the speculative level[,]’” and dismissal is

 appropriate only if the well-pleaded facts in the complaint fail to “state a claim that is plausible on

 its face.’” Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015)

 (quoting Twombly, 550 U.S at 555, 570). A claim is facially plausible “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

        Yet, “[c]onclusory allegations regarding the legal effect of the facts alleged” need not be

 accepted. Labram v. Havel, 43 F.3d 918, 921 (4th Cir. 1995); see also E. Shore Mkts., Inc. v. J.D.

 Assoc. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000) (“[W]hile we must take the facts in the light



                                                   5
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 6 of 30 PageID# 539




 most favorable to the plaintiff, we need not accept the legal conclusions drawn from the facts . . .

 Similarly, we need not accept as true unwarranted inferences, unreasonable conclusions, or

 arguments.”). And “[g]enerally, courts may not look beyond the four corners of the complaint in

 evaluating a Rule 12(b)(6) motion.” Linlor v. Polson, 263 F. Supp. 3d 613, 618 (E.D. Va. 2017)

 (citing Goldfarb, 791 F.3d at 508)).

                                              III. ANALYSIS

        Defendants argue dismissal is warranted both on jurisdictional grounds and on the merits.

 First, they contend the Court lacks personal jurisdiction over Defendants Fusion GPS and Glenn

 Simpson and urge dismissal under Rule 12(b)(2). See Dkt. Nos. 37; 41. Second, they assert

 Defendants’ claims under the federal Racketeer Influenced and Corrupt Organizations (“RICO”)

 Act and his state-law counts do not state a claim upon which relief may be granted and must be

 dismissed under Rule 12(b)(6). Id. The Court addresses each argument in turn.

                                          A. Personal Jurisdiction

        Traditionally, federal courts establish personal jurisdiction over defendants based on their

 “minimum contacts” with the forum state. Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).

 Federal Rule of Civil Procedure 4(k)(1) recognizes, though, that exceptions to this rule exist—

 including when a case is brought under a federal statute with a nationwide-service-of-process

 provision. Fed. R. Civ. P. 4(k)(1)(c). In this case, Defendants maintain that a federal statute does

 not authorize this Court to exercise personal jurisdiction over them. See Dkt. 37 (quoting Fed. R.

 Civ. P. 4(k)(1)(c)). Because Plaintiff has brought a claim under the federal RICO statute, he relies

 on a provision of that law permitting nationwide service of process. Dkt. 40, 7-9. Under RICO,

 the normal federal rules for serving a defendant with process are relaxed: The statute provides that

 process “may be served on any person in any judicial district in which such person resides, is



                                                  6
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 7 of 30 PageID# 540




 found, has an agent, or transacts his affairs.” 18 U.S.C. § 1965(d). This broad grant of authority

 is not without its limits, however. Some claims may be so “implausible, insubstantial, or frivolous”

 that they fail to state a “colorable” RICO claim. D’Addario v. Geller, 264 F. Supp. 2d 367, 388

 (E.D. Va. 2003). A plaintiff bringing such an action cannot rely on RICO’s nationwide-service-

 of-process provision. Id.

        According to Defendants, Plaintiff’s action is one of these implausible RICO claims that

 cannot make use of the law’s nationwide-service-of-process provision and must be dismissed for

 lack of personal jurisdiction. Dkt. 37, 8-10. Defendants also contend the Court lacks specific and

 general jurisdiction over them. Id. at 10-12. For his part, Plaintiff argues the Court may exercise

 personal jurisdiction over Defendants under RICO’s nationwide-service-of-process provision

 because they have been validly served and jurisdiction comports with the Fifth Amendment’s due

 process requirements. Dkt. 40, 7-9. Although he appears to concede any argument as to general

 personal jurisdiction, Plaintiff maintains the Court may exercise specific personal jurisdiction over

 Defendants. Id. at 9-14.

        Personal jurisdiction over Plaintiff’s RICO claim is proper under 18 U.S.C. § 1965(d).

 When a plaintiff relies on the section of the RICO statute authorizing nationwide service of

 process, defendants must satisfy a “high burden” to defeat its use. D’Addario, 264 F. Supp. 2d at

 388. This demanding standard provides that a federal court may exercise personal jurisdiction

 over defendants named in a RICO claim “so long as jurisdiction comports with the Fifth

 Amendment.” Navient Sols., LLC v. L. Offs. of Jeffrey Lohman, No. 1:19-cv-461, 2020 WL

 1867939, at * 3 (E.D. Va. 2020) (quoting Trustees of the Plumbers & Pipefitters Nat. Pension

 Fund v. Plumbing Servs., Inc., 791 F.3d 436, 443-44 (4th Cir. 2015)). Where defendants “have

 been validly served pursuant to RICO’s nationwide service provision, 18 U.S.C. § 1965(d), in



                                                  7
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 8 of 30 PageID# 541




 personam jurisdiction over them is established,” provided there are no constitutional concerns with

 the exercise of such jurisdiction. Centricut, 126 F.3d at 627; cf. ESPOT, Inc. v. MyVue Media,

 LLC, --- F. Supp. 3d ---, 2020 WL 5877839, at *5 (E.D. Tex. Oct. 2, 2020) (citing the decisions of

 some circuits that locate the nationwide service provision in § 1965(b) of the RICO statute rather

 than § 1965(d)). For two reasons, exercising personal jurisdiction is appropriate in this case.

        First, subjecting Defendants to the Court’s personal jurisdiction is not so “inconvenient”

 or unfair that it creates a constitutional concern. Burger King Corp. v. Rudzewicz, 471 U.S. 462,

 483 (1985). Personal jurisdiction is ordinarily determined by reference to the familiar “minimum

 contacts” test. See id. at 472-73 (quoting Int’l Shoe, 326 U.S. at 316). But Congress crafted a

 statute that authorizes nationwide service of process when it enacted the RICO statute. When a

 federal statute sanctions this departure from the usual standard, “a ‘national contacts’ standard

 applies.” United States ex rel. Fadlalla v. DynCorp Int’l LLC, 402 F. Supp. 3d 162, 177 (D. Md.

 2019) (quoting Autoscribe Corp. v. Goldman & Steinberg, 47 F.3d 1164, 1164 (4th Cir. 1995)).

 This more forgiving standard only bars the exercise of personal jurisdiction in those rare cases

 resulting in “such extreme inconvenience or unfairness as would outweigh the congressionally

 articulated policy” reflected in a nationwide-service-of-process provision. Plumbing Servs., Inc.,

 791 F.3d at 444.

        By exercising personal jurisdiction over Plaintiff’s RICO claim, this Court gives effect to

 Congress’s unmistakable preference for jurisdiction to lie over such actions except in “highly

 unusual” circumstances. L-3 Servs., Inc. v. Szekely, No. 2:10-cv-350, 2010 WL 11579457, at *10

 (E.D. Va. Sept. 24, 2010) (quoting Republic of Panama v. BCCI Holdings, 119 F.3d 935, 947 (11th

 Cir. 1997)). In this action, Defendants are located in the United States, making the exercise of

 personal jurisdiction appropriate “[a]s there is no evidence in the record suggesting extreme



                                                  8
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 9 of 30 PageID# 542




 inconvenience or unfairness in litigating in this forum.” D’Addario, 264 F. Supp. 2d at 387. In

 his sworn declaration, in fact, Defendant Simpson does not assert that he or Defendant Fusion GPS

 would suffer inconvenience or unfairness by litigating in the Alexandria Division of the Eastern

 District of Virginia, an adjacent suburb to Defendants’ domiciles in Washington, D.C. See Dkt.

 37-1. Defendants have not “show[n] that the burden of distant litigation is so great as to put [them]

 at a ‘severe disadvantage[.]” Centricut, 126 at 627 (quoting Republic of Panama, 119 F.3d at 948).

 Here, the Court discerns no Fifth Amendment concern. The RICO statute’s nationwide-service-

 of-process provision applies as it does in the normal course.

        Second, Plaintiff’s claims are “colorable” and are not “wholly immaterial or insubstantial”

 so as to deprive Plaintiff of his right to rely on RICO’s nationwide-service-of-process provision.

 In reaching this conclusion, the Court looks to the flexible personal jurisdiction standard applied

 under 18 U.S.C. § 1965(d) and case law from the RICO context. Direct precedent and persuasive

 authority alike make plain that whether a RICO claim is colorable enough for a court to exercise

 personal jurisdiction and whether that same RICO claim is sufficient to state a claim under Rule

 12(b)(6) are different questions. See, e.g., Combs, 886 F.2d at 674 (reversing district court

 judgment that “intermixed these two bases of challenge”); D’Addario, 264 F. Supp. 2d at 388-89

 (RICO claim was “at least arguable and nonfrivolous, even if plaintiff ultimately may not prevail

 on the merits”); L. Offs. of Jeffrey Lohman, 2020 WL 1867939, at *3 (separating the two inquiries);

 In re Takata Airbag Prod. Liab. Litig., 396 F. Supp. 3d 1101, 1144 (S.D. Fla. 2019) (“determining

 whether the [] RICO claims are “colorable”—or “not wholly immaterial or insubstantial”—is a

 separate and distinct question from whether the RICO claims are plausibly alleged”); see also

 Davis v. Featherstone, 97 F.3d 734, 737–38 (4th Cir.1996) (holding, for purposes of personal




                                                  9
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 10 of 30 PageID# 543




 jurisdiction, that ERISA claim “is colorable if it is arguable and nonfrivolous, whether or not it

 would succeed on the merits”).

        These authorities leave little doubt that a court’s judgment on a RICO personal jurisdiction

 inquiry does not necessarily foreshadow its conclusion on the merits of such a claim. Although

 Defendants suggest that one dictates the result of the other, Dkt. 37, 9, the Court takes care not to

 collapse these inquiries. See Combs, 886 F.2d at 674. The questions are not an interlocking pair

 and accordingly should not be conflated. Plaintiff has made a prima facie showing that the Court

 may exercise personal jurisdiction over Defendants, which is all he must do at this stage of the

 litigation. Grayson v. Anderson, 816 F.3d 262, 268 (4th Cir. 2016) (“[A] plaintiff need only make

 a prima facie showing of personal jurisdiction to survive the jurisdictional challenge.”). As the

 Court finds personal jurisdiction is proper per 18 U.S.C. § 1965(d), the Court declines to address

 whether it may, in the alternative, exercise personal jurisdiction over Defendants under Virginia’s

 long-arm statute.3

                                              B. RICO (Count I)

        In Count I, Plaintiff alleges Defendants committed various violations of the federal RICO

 statute, 18 U.S.C. § 1962(c). Dkt. 35 ¶¶ 72-79. RICO imposes civil liability on “any person”

 “employed by or associated with such an enterprise” who “conducts or participates in the conduct

 of its affairs ‘through a pattern of racketeering activity.’” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S.


        3
            The Court’s exercise of personal jurisdiction pursuant to the federal RICO statute also
 confers pendent personal jurisdiction over Plaintiff’s state-law claims—provided the Court also
 has subject matter jurisdiction over each of those claims. Centricut, 126 F.3d at 628 (“When a
 federal statute authorizes a federal district court to exercise personal jurisdiction over a defendant
 beyond the borders of the district and the defendant is effectively brought before the court, we can
 find little reason not to authorize the court to adjudicate a state claim properly within the court’s
 subject matter jurisdiction so long as the facts of the federal and state claims arise from a common
 nucleus of operative fact.”).


                                                  10
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 11 of 30 PageID# 544




 229, 232-33 (1989). A few points on the background of RICO aid understanding of the allegations

 Plaintiff levels against Defendants. Congress enacted the Organized Crime Control Act of 1970

 to “seek eradication of organized crime in the United States.” Pub. L. No. 91-452, § 1. To define

 this purpose, Congress prohibited a number of acts known as “racketeering activities,” 18 U.S.C.

 § 1961. But “[r]ather than develop a new category of prohibited acts, RICO borrowed other

 provisions of federal criminal law to define ‘racketeering activities.’” 18 U.S.C. § 1961(1). Day

 v. Johns Hopkins Health Sys. Corp., 907 F.3d 766, 776 (4th Cir. 2018).

        One significant feature of RICO is that the law authorizes both civil and criminal

 enforcement of alleged violations. 18 U.S.C. §§ 1963, 1964. Violators face the prospect of paying

 treble damages. Id. § 1964(c). RICO liability, particularly through civil RICO actions, has

 expanded since Congress enacted the statute. Generally, federal courts “read the terms of the

 statute ‘liberally’ in order to ‘effectuate its remedial purposes.’” US Airline Pilots Ass’n v.

 Awappa, LLC, 615 F.3d 312, 317 (4th Cir. 2010) (quoting Boyle v. United States, 556 U.S. 938,

 944 (2009)). The Court, however, “must also exercise caution to ensure that RICO’s extraordinary

 remedy does not threaten the ordinary run of commercial transactions” and to prevent “treble

 damage suits [from being] brought against isolated offenders for their harassment and settlement

 value[.]” Id. (internal quotation marks and citations omitted); see also One World, LLC v.

 Onoufriadis, No. 20 CIV. 5802 (CM), 2021 WL 184400, at *7 (S.D.N.Y. Jan. 19, 2021) (“Courts

 generally approach RICO claims with caution, understanding that Congress’s goal in enacting the

 RICO statute was to prevent legitimate businesses from becoming infiltrated by organized crime,

 although the statute’s reach is not limited to mobsters.”).

        To plausibly allege a civil RICO claim under 18 U.S.C. § 1962(c), a plaintiff must plead

 conduct of an enterprise through a pattern of predicate acts constituting racketeering activity that



                                                  11
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 12 of 30 PageID# 545




 caused injury to plaintiff’s business or property. See Sedima, S.R.P.L v. Imrex Co., Inc., 473 U.S.

 479, 496 (1985). The Court examines the allegations contained within the Second Amended

 Complaint to determine whether Plaintiff has adequately pleaded facts to state a claim in support

 of a civil RICO violation.

                                      1. Association-in-Fact Enterprise

        As previously noted, to state a civil RICO claim a plaintiff must plausibly allege an

 “enterprise” responsible for committing racketeering activity. 18 U.S.C. § 1962(c). A RICO

 enterprise “includes any individual, partnership, corporation, association, or other legal entity, and

 any union or group of individuals associated in fact although not a legal entity.” 18 U.S.C. §

 1961(4). The enterprise is an “entity separate and apart from the pattern of activity in which it

 engages.” Boyle, 556 U.S. at 943-44. An “enterprise” is also distinct from a “person” under the

 RICO statute. Palmetto State Med. Ctr. v. Operation Lifeline, 117 F.3d 142, 148 (4th Cir. 1997).

 An association-in-fact enterprise exists if there is “evidence of an ongoing organization, formal,

 or informal” and “evidence that the various associates function as a unit.” Id. The enterprise must

 contain, at a minimum, three structural components: “a purpose, relationships among those

 associated with the enterprise, and longevity sufficient to permit these associates to pursue the

 enterprise’s purpose.” United States v. Pinson, 860 F.3d 152, 161 (4th Cir. 2017) (quoting Boyle,

 556 U.S. at 946).

        The enterprise Plaintiff alleges includes Defendants as well as several other actors:

 Campaign for Accountability, Inc.; Virginia political operative Liz Mair (“Mair”); McClatchy; and

 other unidentified clients, officers, executives, and employees of these persons and entities. See

 Dkt. 35 ¶ 74. According to the Second Amended Complaint, “[t]he persons involved in the

 enterprise associated for the common purpose of obstructing justice.” Id. According to Plaintiff,



                                                  12
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 13 of 30 PageID# 546




 each person involved in the enterprise played a different role and had different responsibilities,

 with “astroturfer” Defendants allegedly creating the “‘dossier’ to be used to facilitate the

 obstruction scheme.” Dkt. 35 ¶ 74.4 Mair and McClatchy were “fronts or ‘cut-outs’” and were

 tasked with “undertak[ing] the obstruction scheme.” Id. With Defendants operating the enterprise

 and controlling its specific means and methods, the enterprise “pursued a common goal of

 intimidation and harassment.” Id.

        These allegations alone do not necessarily create an inference that an association-in-fact

 enterprise existed. There are certain, particular allegations that a RICO plaintiff must plead. Here,

 Plaintiff fails to plausibly plead an association-in-fact enterprise because the Second Amended

 Complaint does not sufficiently allege the three structural features critical to support a RICO

 enterprise allegation. Both the Second Amended Complaint and Plaintiff’s Opposition merely

 recite the elements of an association-in-fact enterprise and allege only conclusory facts. See Dkt

 Nos. 35; 40.

        Critically, no reading of the facts alleged in Plaintiff’s Second Amended complaint can

 support a finding that an enterprise operated with the purpose or relationships the law requires.

 See Dkt Nos. 37 ¶¶ 72-76; 40, 17-18. Instead, the Second Amended Complaint is best read to

 allege that Defendants and the three other individuals and entities named in that document engaged

 in independent, parallel conduct directed at Plaintiff Nunes. By Plaintiff’s own telling, the entities

 and persons involved had different memberships and methods—even assuming they all shared the

 same generalized “motive” to harm Plaintiff’s political career. On its face, this is insufficient

 evidence of an association-in-fact enterprise with a shared purpose. See Pinson, 860 F.3d at 162.



        4
          The operative complaint defines this term: “Astroturfing is the attempt to create an
 impression of widespread grassroots support for a position, where no such support actually exists.”
 Dkt. 35 ¶ 7.
                                                  13
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 14 of 30 PageID# 547




 The only connection Plaintiff alleges between Defendants and Campaign for Accountability,

 McClatchy, and Mair is that Defendants “chose CfA, Mair and McClatchy” as “fronts or ‘cut-outs’

 to carry out the obstruction scheme.” Id. ¶ 74. These rote allegations that Defendants “operated”

 and “conducted the business of the enterprise” are unsupported by any specific facts. At best,

 Plaintiff alleges “consciously parallel conduct, which is not sufficient to satisfy Twombly’s

 pleading standard[.]” Rojas v. Delta Airlines, Inc., 425 F. Supp. 3d 524, 539 (D. Md. 2019)

 (citations omitted).

        Neither does the approximately six-month period outlined in the Second Amended

 Complaint sufficiently support longevity—a RICO requirement that “demands proof that the

 enterprise had ‘affairs’ of sufficient duration to permit an associate to ‘participate’ in those

 affairs[.]” Boyle, 556 U.S. at 946. Cf. Navient Sols., LLC v. Krohn & Moss, Ltd., No. 1:17-cv-

 1178, 2018 WL 6790654, at *6 (E.D. Va. July 26, 2018) (finding, in 2018, sufficient longevity of

 enterprise that had operated “since 2014”). Even assuming this roughly six-month period could

 be of a sufficient duration for participants in the alleged enterprise to conduct their affairs,

 Plaintiff’s allegations are insufficient because the Court is left to guess when, exactly, the

 enterprise took shape. Iqbal, 556 U.S. 662 at 679 (2009) (“[W]here the well-pleaded facts do not

 permit the court to infer more than the mere possibility of misconduct, the complaint has alleged—

 but it has not ‘show[n]’—‘that the pleader is entitled to relief.’”) (quoting Fed. R. Civ. P. 8(a)(2)).

        Plaintiff’s pleadings of an association-in-fact enterprise are fatally flawed for another

 reason: Plaintiff does not adequately plead that Defendants conducted the enterprise’s affairs rather

 than their own affairs. Reves v. Ernst & Young, 507 U.S. 170, 185 (1993) (RICO “liability depends

 on showing that the defendants conducted or participated in the conduct of the ‘enterprise’s

 affairs,’ not just their own affairs.”) (quoting 18 U.S.C. 1962(c)). Of the six predicate acts alleged



                                                   14
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 15 of 30 PageID# 548




 in the Second Amended Complaint, none involved individuals and entities that Plaintiff alleges

 formed the supposed association-in-fact enterprise. See Dkt. 35 ¶¶ 54, 57, 59-61, 63, 64, 67.

 Instead, the allegations in the Second Amended Complaint indicate that the purported participants

 in the enterprise pursued their own affairs. See id. ¶¶ 54-71. But when a complaint “alleges only

 that the RICO persons joined together for the purposes of conducting their own affairs[,]” it does

 not sufficiently allege a RICO enterprise distinct from Defendants. See Myers v. Lee, No. 1:10-

 cv-131, 2010 WL 3745632, at *5 (E.D. Va. Sept. 21, 2010) (citing Reves, 507 U.S. at 185).

        Even if Plaintiff had shown that Defendants and other purported enterprise participants

 each engaged in fraudulent conduct, he still does not plausibly allege that Defendants’ actions were

 coordinated conduct performed on behalf of a distinct enterprise. Plaintiff’s generalized allegation

 that enterprise participants “combined, associated and agreed with Fusion GPS and Simpson to

 weaponize the media and ethics process against Plaintiff in order to injure Plaintiff in his business

 as a United States Congressman,” is simply insufficient. Id. at ¶ 69. This is so because “[m]ere

 conclusory language that Defendants” and supposed enterprise participants “operated as a RICO

 enterprise fails to satisfy the requirements of Rule 12(b)(6).”         Goodrow v. Friedman &

 MacFadyen, P.A., No. 3:11-cv-20, 2012 WL 6725617, at *11 (E.D. Va. Dec. 27, 2012); see also

 Grant v. Shapiro & Burson, LLP, 871 F. Supp. 2d 462, 473 (D. Md. 2012) (observing that naked

 assertions devoid of further factual enhancement need not be credited when evaluating the

 sufficiency of enterprise allegations on a motion to dismiss) (quotation marks and citations

 omitted).

        In sum, the allegations in the Second Amended Complaint, even when viewed in the light

 most favorable to Plaintiff, do not plausibly set forth facts sufficient to find a RICO enterprise.




                                                  15
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 16 of 30 PageID# 549




                           2. Predicate Acts Constituting Racketeering Activity

                                              a. Predicate Acts

        Because the RICO statute relies on specific “predicate acts” to support liability for

 racketeering activity, a plaintiff bringing a civil RICO action must identify at least two predicate

 acts to state a claim for relief. See Walters v. McMahen, 684 F.3d 435, 437 (4th Cir. 2012).

 Plaintiff identifies six allegedly wrongful acts in the Second Amended Complaint, which form the

 factual basis for Plaintiff’s RICO claim against Defendants. See Dkt. 35 ¶¶ 54, 57, 59-61, 63, 64,

 67. In short, Plaintiff alleges that Defendants committed the following predicate acts: (1) filing

 the January 25, 2018 ethics complaint against Plaintiff; (2) filing the March 1, 2018 ethics

 complaint—also against Plaintiff; (3) creating the dossier and publishing the May 23, 2018

 McClatchy article; (4) filing the June 7, 2018 ethics complaint against Plaintiff, which the

 American Democracy Legal Fund authored; (5) filing the July 11, 2018 ethics complaint against

 Plaintiff; and (6) filing an ethics complaint written by the Swamp Accountability Project, also on

 July 11, 2018. Id.5

        Before analyzing the specific predicate acts, the Court acknowledges that Plaintiff’s case

 rests on importing a wholly novel set of facts—ethics complaints submitted against a sitting

 congressperson and providing research on that lawmaker to a news outlet for publication—into the

 civil RICO context. Although Plaintiff has not identified and the Court is not aware of any

 comparable case holding that such acts are tantamount to criminal conduct, because of the unique

 nature and seriousness of the allegations, the Court examines the merits of Plaintiff’s claims with

 the understanding that “civil RICO is a square peg, and squeeze it as we may, it will never



        5
          Additional allegations include excerpts from a book Defendant Simpson co-authored and
 the findings of an Inspector General Report. See Dkt. 35 ¶¶ 1, 9-12, 46, 52. Plaintiff does not
 allege any predicate acts based on these allegations.
                                                 16
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 17 of 30 PageID# 550




 comfortably fit in the round holes of the remedy/penalty dichotomy.” Faircloth v. Finesod, 938

 F.2d 513, 518 (4th Cir. 1991).

                      i. Predicate Acts Committed by Defendant Fusion GPS

        In the Second Amended Complaint, Plaintiff alleges Defendant Fusion GPS committed

 two predicate acts: filing the January 25, 2018 ethics complaint against Plaintiff and creating the

 dossier that was ultimately used to publish the McClatchy article. Id. ¶¶ 54, 59-61. Specifically,

 Plaintiff sets forth that “CfA, acting in concert with Fusion GPS, faxed an ‘ethics’ complaint

 against Plaintiff to the Office of Congressional Ethics[.]” Id. 54. Plaintiff further claims that

 Defendant Fusion GPS “collaborated with McClatchy to publish a scandalous Fusion GPS

 ‘dossier’ about” him. Id. ¶ 60. According to the Second Amended Complaint, the other four

 predicate acts did not involve Fusion GPS. Id. ¶¶ 57, 63, 64, 67.

                        ii. Predicate Act Committed By Defendant Simpson

        Significantly, the Plaintiff alleges Defendant Simpson participated in only one predicate

 act: “Fusion GPS and Simpson created a ‘dossier’ on Plaintiff, parts of which they used to create

 scandal and improperly interfere with and obstruct Plaintiff’s investigation of Fusion GPS and

 Simpson.” Id. ¶ 59. Plaintiff does not allege that Defendant Simpson committed any of the five

 remaining predicate acts. Id. ¶¶ 54, 57, 63, 64, 67.

                        b. Predicate Acts as Potential Racketeering Activity

        Having traced these purported predicate acts involving Defendants, the Court must

 determine which, if any, prohibited acts of “racketeering activity” identified by Plaintiff and

 outlined in 18 U.S.C. § 1961(1) apply to the facts alleged.




                                                 17
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 18 of 30 PageID# 551




                                          i. 18 U.S.C. § 1503(a)

        First, Plaintiff alleges Defendants violated 18 U.S.C. § 1503(a) by obstructing justice. Dkt.

 35 ¶¶ 3, 75. In the Second Amended Complaint, Plaintiff sets forth that “Defendants engaged in

 . . . acts of obstruction of justice in violation of Title 18 U.S.C. §§ 1503(a),” id. ¶ 3, and

 Defendants’ concerted action intended “to harass, intimidate, influence, obstruct and impede

 Plaintiff’s investigation, to dissuade Plaintiff from making a criminal referral, and to undermine

 Plaintiff’s ability to do his job as Chairman of the Committee.” Id. ¶ 75. Notably, section 1503(a)

 is titled “Influencing or injuring officer or juror generally” and applies to obstruction of “judicial

 proceedings,” not congressional investigations. United States v. Aguilar, 515 U.S. 593, 599

 (1995). But there are no allegations that Defendants attempted to obstruct a judicial proceeding—

 only that they sought to interfere with a congressional investigation. See generally Dkt. 35.

 Relying on the facts alleged in the Second Amended Complaint, Plaintiff does not adequately

 allege a violation of section 1503(a).

        Although another statute, 18 U.S.C. § 1505, does concern interference with congressional

 proceedings, Plaintiff appears to have disclaimed that he intended to allege Defendants violated

 this statute instead. See Dkt. 40. Defendants have now alerted Plaintiff to this potential mistake

 at least five times in briefs filed in response to three different complaints. See Dkt. 37 (raising

 issue and citing three prior efforts of Defendants to do the same); see also Dkt. 41 (noting that

 Plaintiff declined to clarify any potential error in his Opposition). The Court reads this silence to

 indicate Plaintiff did, indeed, intend to plead the obstruction-of-justice claim under 18 U.S.C. §

 1503(a).




                                                   18
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 19 of 30 PageID# 552




                                  ii. 18 U.S.C. § 1512(b)(1), (b)(2)

        Second, Plaintiff alleges Defendants committed the predicate act of tampering with a

 witness in violation of 18 U.S.C. § 1512(b)(1) and (b)(2). Dkt. 35 ¶¶ 3, 75. A violation of 18

 U.S.C. § 1512(b)(1) may be found if a person “(1) knowingly (2) use[s] intimidation, threats, or

 corrupt persuasion or engage in misleading conduct toward another (3) with the intent to influence,

 delay, or prevent the (4) testimony of that person in an official proceeding.” United States v.

 Edlind, 887 F.3d 166, 172–73 (4th Cir. 2018). Lacking from the Second Amended Complaint are

 any facts that might permit a reasonable belief that Defendants had the requisite intent to

 “influence, delay or prevent the testimony of any person in an official proceeding.” 18 U.S.C. §

 1512(b)(1).   Plaintiff’s pleadings that Defendant Fusion GPS lawfully submitted an ethics

 complaint to the Office of Congressional Ethics, and that both Defendants conducted research on

 a member of Congress and provided their findings to McClatchy, simply do not form the basis for

 a finding of intent under § 1512. And as for the counterpart statute, Plaintiff recites the elements

 of 18 U.S.C. § 1512(b)(2) but offers no facts in support of the allegation. Dkt. 35 ¶ 75(b). This

 “formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

 Consequently, Plaintiff does not allege a violation of 18 U.S.C. § 1512(b)(1) or (b)(2).

                                   iii. 18 U.S.C. § 1512(d)(2)-(4)

        Third, Plaintiff alleges Defendants violated 18 U.S.C. § 1512(d)(2)-(4), a witness-

 tampering provision aimed to prevent intentional harassment. See Dkt. 35 ¶ 75(c). The Second

 Amended Complaint sets forth that “Fusion GPS and Simpson intentionally harassed Plaintiff and

 thereby hindered, delayed, prevented or dissuaded Plaintiff and other members of the House

 Intelligence Committee, or attempted to do so[.]” Id. The first defect of this purported violation

 is that Plaintiff never alleges he did not take any action that he might have otherwise taken as a



                                                 19
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 20 of 30 PageID# 553




 result of the ethics complaints or the McClatchy news article. Neither does the Plaintiff put

 forward any facts that might establish that Defendants “intentionally harassed” Plaintiff.

 Furthermore, Plaintiff fails to allege a violation of § 1512(d) because he does not suggest

 Defendants had the necessary intent to harass. Although Plaintiff was surely dismayed by the

 barrage of ethics complaints and unfavorable news coverage, that is not the sort of evil Congress

 meant to address in § 1512(d) when it proscribed “thinly-veiled threats that create justifiable

 apprehension” in a witness to an official proceeding. United States v. Wilson, 796 F.2d 55, 57 (4th

 Cir. 1986) (addressing provision, which was first codified at § 1512(b)).

                                       iv. 18 U.S.C. § 1513(e)

        Next, Plaintiff alleges that when Defendants submitted an ethics complaint against him and

 provided research for the McClatchy news article, they violated 18 U.S.C. § 1513(e). See Dkt.

 75(d). That statute, captioned “Retaliating against a witness, victim, or an informant,” outlaws the

 act of “knowingly, with the intent to retaliate, tak[ing] any action harmful to any person, including

 interference with the lawful employment or livelihood of any person, for providing to a law

 enforcement officer any truthful information relating to the commission or possible commission

 of any Federal offense.” 18 U.S.C. § 1513(e). This subsection, and its addition to the catalogue

 of RICO predicate acts, was enacted as part of the Sarbanes–Oxley Act’s protection for

 whistleblowers who bring to light evidence of government misconduct. See DeGuelle v. Camilli,

 664 F.3d 192, 200 (7th Cir. 2011).

        The Court assumes, without deciding, that Plaintiff may qualify as a “witness” or

 “informant” within the meaning of 18 U.S.C. § 1513(e) in his capacity as a congressman and

 committee chairman with investigatory authority. Even if the conduct alleged may be shoehorned

 into this provision, however, Plaintiff’s allegation fails because he does not plausibly allege that



                                                  20
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 21 of 30 PageID# 554




 he provided truthful information about a crime to law enforcement. See generally Dkt. 35. Neither

 does Plaintiff maintain Defendants had knowledge that Plaintiff provided such information, nor

 does he claim Defendants retaliated against him for providing truthful information about a crime

 to law enforcement. See id. Defendants’ allegedly harmful acts cannot be viewed as sanctionable

 retaliatory acts against Plaintiff. United States v. Stoker, 706 F.3d 643, 646 (5th Cir. 2013)

 (addressing applicability of § 1513(e)).

                                             v. 18 U.S.C. § 1343

        Lastly, the Court addresses whether Plaintiff sufficiently alleges a predicate act of wire

 fraud. 18 U.S.C. § 1343. Plaintiff falls short of plausibly pleading such a claim because his Second

 Amended Complaint merely cites the wire fraud statute without adding factual material elaborating

 on the allegation. See Dkt. 35 ¶ 75(e). Plaintiff’s Opposition to Defendants’ Motion does little

 more, alleging only that Defendants engaged in multiple acts of wire fraud and reciting the fraud

 pleading standard applicable to those claims. See Dkt. 40, 1-21. Viewing the allegations in the

 light most favorable to Plaintiff, the Court cannot discern facts alleging “(1) the existence of a

 scheme to defraud and (2) the fact that the defendant used or caused the use of wire

 communications in furtherance of that scheme,” United States v. Taylor, 942 F.3d 205, 213 (4th

 Cir. 2019), elements that are necessary to allege a wire fraud violation. As a result, Plaintiff fails

 to plead a violation of 18 U.S.C. § 1343.

        All told, Plaintiff has failed to establish that the facts set forth in his Second Amended

 Complaint add up to form a single RICO predicate act. The Court reaches this conclusion having

 considered, as it must when deciding a motion to dismiss, the facts alleged in the light most

 favorable to Plaintiff. E. Shore Mkts, 213 F.3d at 180.




                                                  21
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 22 of 30 PageID# 555




                                     3. Pattern of Racketeering Activity

        In addition to alleging predicate acts, to state a valid RICO claim a plaintiff must plead

 allegations tending to show a “pattern of racketeering activity.” H.J. Inc., 492 U.S. at 239; 18

 U.S.C. § 1962(a)-(c). This “[r]acketeering activity’ is defined as any of a number of predicate

 acts,” Al-Abood ex rel. Al-Abood v. El-Shamari, 217 F.3d 225, 238 (4th Cir. 2000), and includes

 mail fraud, wire fraud, and obstruction of justice. To establish a pattern, plaintiffs must identify

 “a minimum of two predicate acts”—but “two acts alone do not necessarily establish a pattern.”

 GE Inv. Private Placement Partners II v. Parker, 247 F.3d 543, 549 (4th Cir. 2001) (citing Sedima,

 473 U.S. at 496 n.14); 18 U.S.C. § 1961(5) (requiring the last predicate to have been committed

 within ten years of the previous predicate act).

        As an initial matter, Plaintiff does not plead at least two predicate acts by Defendant

 Simpson. See Dkt. 35. This failure alone bars any relief under RICO against Defendant Simpson

 because Plaintiff does not plead that Defendant Simpson engaged in a “pattern of racketeering

 activity,” 18 U.S.C. § 1962 (emphasis added). Consequently, Plaintiff is unable to show a

 necessary element of a RICO violation as to Defendant Simpson. Count I therefore fails to state a

 claim against Defendant Simpson, even if his role in creating the dossier could be viewed as a

 predicate act.

        Plaintiff, however, alleges that Defendant Fusion GPS committed two predicate acts.

 Notwithstanding its conclusion that the predicate acts set forth in the Second Amended Complaint

 do not state a claim for relief under RICO, the Court next examines the pattern of racketeering

 activity allegedly perpetrated by this sole remaining defendant. To show such a pattern, a plaintiff

 must demonstrate that the racketeering activity was related and continuous. Awappa, 615 F.3d at

 318 (quoting H.J. Inc., 492 U.S. at 239).



                                                    22
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 23 of 30 PageID# 556




                                               a. Relatedness

        First, the Court turns to the relatedness element. “Racketeering acts are related if they

 ‘have the same or similar purposes, results, participants, victims, or methods of commission, or

 otherwise are interrelated by distinguishing characteristics and are not isolated events.’” Pinson,

 860 F.3d at 161. Here, Plaintiff identifies two acts, neither of which appear to have been conducted

 on behalf of an enterprise. Plaintiff claims that the Campaign for Accountability—no longer a

 party to this case—submitted the first ethics complaint against Plaintiff “in concert with” Fusion

 GPS but without the involvement of any of the other alleged participants in the supposed

 enterprise. Id. ¶ 54. Next, Plaintiff maintains Defendant Fusion GPS “collaborated” with

 McClatchy to publish the May 23, 2018 news article, but Fusion GPS also committed this act

 without the aid of other associates who allegedly formed the enterprise. See id. ¶ 60. Plaintiff’s

 Brief in Opposition does nothing to rehabilitate these pleading deficiencies, intoning that these

 predicate acts are sufficiently related under RICO “because they had a similar purpose –

 obstructing justice in violation of Federal law – and employed similar means and methods.” Dkt.

 40, 23. This claim is too generalized to support a claim for RICO.

                                            b. Continuity

        The allegations in the Second Amended Complaint fare no better with respect to continuity.

 Plaintiff references Defendants’ “multiple schemes” and “criminal enterprises” that they have

 committed “[o]ver the past decade[.]” Dkt. 35 ¶¶ 16, 54. Yet, Plaintiff sets forth that the first

 predicate act did not occur until January 25, 2018, when Campaign for Accountability filed a

 complaint against him with the Office of Congressional Ethics. Id. At the same time, Plaintiff

 alleges Defendant Fusion GPS “approached” McClatchy “in or before May 2018.” Id. ¶ 60. What

 is more, Plaintiff fails to identify when, exactly, Defendant Fusion GPS “recruited” Mair, who



                                                 23
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 24 of 30 PageID# 557




 submitted an independent ethics complaint against Plaintiff on July 11, 2018. Id. ¶ 67. These

 allegations are insufficient to support a finding of closed continuity. See Lyon v. Campbell, 28

 F.3d 1210 (4th Cir. 1994) (holding there was no pattern of racketeering activity where “the

 majority of the predicate acts identified in the complaint took place in [a] seven-month period”).

        Plaintiff also fails to demonstrate open continuity.        Although Plaintiff alleges that

 “Defendants continue to engage in related racketeering activity,” Dkt. 35 ¶ 78, Plaintiff identifies

 no predicate act occurring after July 11, 2018. As this is Plaintiff’s third complaint, these

 omissions cannot be interpreted as mere pleading oversights. Absent some promise of threatened

 future criminal action, alleged wrongdoing spanning a six-month period does not a RICO pattern

 make. See Menasco, Inc. v. Wasserman, 886 F.2d 681, 684 (4th Cir. 1989) (holding that such

 “‘distinct’ threats” of future wrongdoing must be supported with “specificity”) (citation omitted).

 “Predicate acts extending over a few weeks or months and threatening no future criminal conduct

 do not satisfy this requirement.” GE Inv. Priv. Parker, 247 F.3d at 549. The Court finds the facts

 set forth in the Second Amended Complaint do not satisfy the law’s continuity requirement,

 bearing in mind that “RICO serve[s] as a weapon against ongoing unlawful activities whose scope

 and persistence pose a special threat to social well-being.” Int’l Data Bank, Ltd. v. Zepkin, 812

 F.2d 149, 155 (4th Cir. 1987).

        Plaintiff fails to show the predicate acts he alleges are sufficiently related or continuous,

 and his RICO claim must also be dismissed for this independent reason.

                                          4. Injury and Causation

        A RICO plaintiff must allege he was “injured in his business or property by reason of a

 violation” of the statute. Zepkin, 812 F.2d at 151 (quoting 18 U.S.C. § 1964(c)). Applying this

 statutory requirement to Plaintiff’s Second Amended Complaint, the Court asks whether Plaintiff



                                                 24
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 25 of 30 PageID# 558




 has sufficiently alleged an injury within the meaning of the statute and whether any injury was

 proximately caused by Defendants’ alleged RICO violations.

                                                  a. Injury

        In his Second Amended Complaint, Plaintiff identifies two forms of injury he suffered.

 First, he alleges that “[i]n addition to concrete out-of-pocket losses, Defendants’ actions injured

 Plaintiff’s standing among colleagues and constituents, as reflected in the results of the 2018

 congressional election.” Dkt. 35 ¶ 77. Second, Plaintiff alleges he has “suffered injury in fact to

 his business as a United States Congressman.” Those injures include pecuniary losses he has

 incurred: “legal fees and administrative expenses, including costs to research, travel, consult, and

 publicly address the obstruction scheme and smear campaign promoted by the Defendants and

 their confederates.” Id. ¶ 70.

        The Court interprets the first sort of injury as a claimed reputational harm that amounts to

 personal injury. As for the second form of injury, Plaintiff’s out-of-pocket losses appear to be a

 result of those personal harms.        In this circuit, neither are considered RICO injuries.

 “[A]llegation[s] of personal injury and pecuniary losses occurring therefrom are not sufficient to

 meet the statutory requirement of injury to ‘business or property.’” Bast v. Cohen, Dunn &

 Sinclair, PC, 59 F.3d 492, 495 (4th Cir. 1995). Accordingly, this Court cannot find that Plaintiff

 has alleged a cognizable RICO injury “in his business or property” as those terms are understood

 under 18 U.S.C. § 1964(c).

                                                b. Causation

        A RICO complaint must plead sufficient facts showing that the plaintiff is able to

 demonstrate a “‘direct causal connection’ between the predicate offense and the alleged harm.”

 Hemi Grp., LLC v. City of New York, 559 U.S. 1, 10-12 (2010). And although certain cases may



                                                 25
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 26 of 30 PageID# 559




 contain multiple links in the causal chain, “RICO causation requires a proximity of statutory

 violation and injury such that the injury is sequentially the direct result—generally at ‘the first

 step’ in the chain of causation.” Slay’s Restoration, LLC v. Wright Nat’l Flood Ins. Co., 884 F.3d

 489, 494 (4th Cir. 2018). Plaintiff does not explain how proximate cause may be found in two

 critical respects. First, he does not allege how he was directly injured by Defendant Fusion GPS

 “acting in concert with” the Campaign for Accountability when the January 25, 2018 ethics

 complaint was faxed to the Office for Congressional Ethics. Dkt. 35 ¶ 54. Second, he fails to

 show that Defendants’ creation of a “dossier” about him, and McClatchy’s subsequent publication

 of an article based on the report, directly harmed Plaintiff in “his business as a United States

 Congressman.” Id. ¶¶ 59-60, 70. Although Plaintiff asserts the proximate cause question is one

 ultimately left to the jury, see Dkt. 40, 25, this response ignores Supreme Court precedent and the

 law of this circuit, both of which clearly indicate that facts plausibly alleging proximate cause in a

 RICO action must be specifically pleaded to survive a Rule 12(b)(6) motion. See, e.g., Anza v.

 Ideal Steel Supply Corp., 547 U.S. 451, 453 (2006) (reviewing allegations in support of proximate

 cause at motion to dismiss stage in RICO case); Slay’s Restoration, 884 F.3d at 494 (assessing

 proximate cause on review of motion to dismiss RICO action).

        Plaintiff has not pleaded facts sufficient to show he was injured in his business or property

 and that his injury was proximately caused by a RICO violation. In addition to the grounds

 described above, dismissal of his RICO claim is proper for this reason.

                                       C. RICO Conspiracy (Count II)

        Plaintiff also alleges Defendants engaged in a RICO conspiracy in violation of 18 U.S.C.

 § 1962(d). Dkt. 35 ¶¶ 80-84. Plaintiff’s RICO conspiracy claim fails for two reasons. First,

 Plaintiff’s RICO conspiracy claim is tethered to the substantive RICO violations he alleges under



                                                  26
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 27 of 30 PageID# 560




 1962(a)-(c). Having found those alleged substantive violations meritless, the Court is constrained

 to dismiss the RICO conspiracy claim as well. See Parker, 247 F.3d 543, 551 n.2 (4th Cir. 2001).

 Moreover, Plaintiff points to his allegations that he believes “support the inference” of an

 agreement. See Dkt. 40 (citing Dkt. 35 ¶¶ 3, 67, 68, 69, and 81). This contention is thus qualified

 and sidesteps the fact that Plaintiff has not, in fact, introduced any concrete facts showing a specific

 agreement as required to support a RICO conspiracy. But, to state a claim for RICO conspiracy,

 Plaintiff would need to show “that the defendant[s] knew of and agreed to the overall objective of

 the RICO offense” in addition to showing a substantive RICO violation. United States v. Abed,

 203 F.3d 822 (4th Cir. 2000) (Table). This Court has concluded that “a RICO civil conspiracy

 complaint, at the very least, must allege specifically [] an agreement” to commit a violation of

 RICO predicate acts. Field v. GMAC LLC, 660 F. Supp. 2d 679, 688 (E.D. Va. 2008) (dismissing

 RICO conspiracy claim). The Second Amended Complaint fails to clear this modest hurdle; as a

 result, Plaintiff’s RICO conspiracy claim also fails to state a valid claim for relief and must be

 dismissed.

                         D. Injunctive Relief under 18 U.S.C. § 1964(a) (Count III)

        In his third count, Plaintiff seeks declaratory and injunctive relief to enforce his RICO

 claims pursuant to 18 U.S.C. § 1964(a). Dkt. 35 ¶¶ 85-89. First, it is far from clear that equitable

 relief is available to a private RICO plaintiff. See Dan River, Inc. v. Icahn, 701 F.2d 278, 290 (4th

 Cir. 1983) (expressing “substantial doubt” over whether such relief exists under the terms of the

 statute). The Court disposes of Plaintiff’s claim for equitable relief under RICO on narrower

 grounds, however. Because Plaintiff fails to state a RICO claim upon which relief may be granted,

 Count III must also be dismissed.




                                                   27
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 28 of 30 PageID# 561




                      E. Tortious Interference with Contractual Relations (Count IV)

        Plaintiff also brings a claim against Defendants for tortious interference with contractual

 relations. Dkt. 35 ¶¶ 90-93. On the merits, the Court doubts whether Virginia law affords relief

 on a tortious interference claim to the “expectat[ion]” a member of Congress has in his

 “employment” as a legislator and position as chairman of a congressional committee. See Dkt. 35

 ¶ 91; Skillstorm, Inc. v. Elec. Data Sys., LLC, 666 F. Supp. 2d 610, 616 (E.D. Va. 2009) (quoting

 Duggin v. Adams, 234 Va. 221, 226 (1987) (stating elements for tortious interference with

 contractual relations under Virginia law)). The Court need not decide that question today,

 however, as district courts enjoy broad discretion to determine whether exercising supplemental

 jurisdiction over a particular set of state-law claims is appropriate. See City of Chicago v. Int’l

 Coll. of Surgeons, 522 U.S. 156, 173 (1997). The Court declines to extend supplemental

 jurisdiction over Plaintiff’s pendent state-law claim for tortious interference because the Court has

 dismissed Plaintiff’s RICO counts, the only claims arising under this Court’s original jurisdiction.

 28 U.S.C. § 1367(c)(3); see also Shooting Point, L.L.C. v. Cumming, 238 F. Supp. 2d 729, 740

 (E.D. Va. 2002), aff’d, 368 F.3d 379 (4th Cir. 2004). Accordingly, Count IV is dismissed.

                                  F. Common Law Conspiracy (Count V)

        Finally, Plaintiff’s fifth claim alleges Defendants unlawfully conspired to tortiously

 interfere with Plaintiff’s business as a United States Congressman in violation of Virginia common

 law. Dkt. 35, ¶¶ 94-96. For the reasons provided in its discussion of Plaintiff’s claim for tortious

 interference with contractual relations, the Court similarly declines to extend supplemental

 jurisdiction over Plaintiff’s state-law claim of conspiracy. Count V of the Complaint is dismissed.




                                                  28
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 29 of 30 PageID# 562




                                            G. Rule 11 Sanctions

         Defendants argue that Rule 11 sanctions are warranted because “[i]t is reasonable to

 conclude that Plaintiff and his counsel filed the Complaint and opposition brief to tarnish

 Defendants and drain their resources.” Dkt. 41, 2. Defendants argue that sanctions are appropriate

 in light of Federal Rule of Civil Procedure 11(c)(3), which authorizes a court to impose sanctions

 on its own initiative, and because Plaintiff and his counsel “required Defendants to respond to a

 new complaint that fails to address the infirmities identified by the Court” in its prior Order. Dkt.

 37, 1. That Order concluded that Plaintiff would be allowed to file another amended complaint “if

 he can do so pursuant to Rule 11.” Dkt. 34. Citing a half-dozen unsuccessful cases Plaintiff has

 filed in various state and federal courts in recent years, Defendants assert Plaintiff has “needlessly

 increased the cost of litigation” and pursued an “improper purpose” by filing this pleading. Dkt.

 37, 1 & n.1 (citing Fed. R. Civ. P. 11(b)(1)). Plaintiff does not respond to Plaintiff’s arguments

 for sanctions. See Dkt. 40.

        The Court declines to impose sanctions under Rule 11 at this time. The allegations made

 by Plaintiff are serious. They just cannot and do not confer authority to this Court to address the

 complaints Plaintiff has made. In this regard, Plaintiff’s counsel is reminded that litigation

 “asserted in bad faith or for the purpose of harassment” may be met with sanctions. Guidry v.

 Clare, 442 F. Supp. 2d 282, 289 (E.D. Va. 2006). Here, Plaintiff’s counsel has filed three

 complaints in this case since September of 2019. The Court has not issued a favorable ruling on

 any of the claims Plaintiff asserts. Accordingly, the Court’s dismissal of Plaintiff’s RICO claims

 is with prejudice and without leave to amend because in the Court’s view, amendment would be

 futile. Fed. R. Civ. P. 15(a)(2). “At some point, litigation must end.” Matter of Vulcan Constr.

 Materials, LLC, 433 F. Supp. 3d 816, 825 (E.D. Va. 2019).



                                                  29
Case 1:19-cv-01148-RDA-TCB Document 52 Filed 03/31/21 Page 30 of 30 PageID# 563




                                           IV. CONCLUSION

        For these reasons, Plaintiff has failed to state a claim upon which relief may be granted.

 Accordingly, Defendants’ Motion to Dismiss, Dkt. 36, is GRANTED, and the Second Amended

 Complaint is hereby DISMISSED WITH PREJUDICE.

        The Clerk is directed to enter judgment in Defendants’ favor and close this civil action.

        It is SO ORDERED.

 Alexandria, Virginia
 March 31, 2021




                                                30
